Case 1:18-cv-04309-PKC-KHP Document 76-4 Filed 01/24/20 Page 1 of 3




           Exhibit 4
 Case 1:18-cv-04309-PKC-KHP Document 76-4 Filed 01/24/20 Page 2 of 3




RAFAEL ROS FERNANDEZ, Court Agent (“Procurador de los Tribunales”), duly
authorized to act at the Ibiza Courts, registered at the Official Court Agents Association of
the Balearic Islands (Spain), exercising member number 335, and holder of Spanish ID
number 46.594.918-T, states the following:


   I.        Legal grounds


   1. Pursuant to Article 10.c) of the Hague Convention of 15 November 1965 on the
         Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
         Matters, ratified by Spain on June 4, 1987, service of judicial documents coming
         from a Contracting State may be effected directly through the persons authorized by
         the State of destination.


   2. The procedure to serve judicial documents shall generally be in accordance with the
         law of the State of destination, in this case, Spanish Law.


   3. Pursuant to Article 152.1 of the Spanish Civil Procedure Act 1/2000 (“CPA”),
         service of judicial documents may be effected by the court agent of the party
         requesting service.


   4. Pursuant to Article 155.1 of the CPA, service of judicial documents that are the first
         notice delivered to the defendant shall be at the defendant’s address.


   5. Pursuant to Article 155.2 of the CPA, the defendant’s address shall be provided by
         the claimant.


   6. Pursuant to Article 161.2 of the CPA, if the addressee of the notice is found at the
         address and refuses to receive the copy of the summons or refuses to sign the service,
         the court officer or the court agent will inform him that a copy is at its disposal at the
         court office and the service will be valid.


   II.       Facts


   1. On November 7, 2019 I attended the Ibiza Penitentiary (“Centro Penitenciario de
         Ibiza”), duly authorized by the Official Court Agents Association of the Balearic
 Case 1:18-cv-04309-PKC-KHP Document 76-4 Filed 01/24/20 Page 3 of 3




       Islands (Spain), to serve the US civil complaint and summons relating to a US civil
       action started before the United States District Court Southern District of New York
       (the “US court documents”) by the US SECURITIES AND EXCHANGE
       COMMISSION against, among others, Mr. FRANCISCO ABELLAN VILLENA.


   2. I identified myself to the Penitentiary’s public officer at the Ibiza Penitentiary and
       informed him that I was there to serve the US court documents on Mr. FRANCISCO
       ABELLAN VILLENA. The public officer confirmed to me that Mr. ABELLAN was
       an inmate at the Ibiza Penitentiary and went to look for him.


   3. I met Mr. ABELLAN in a visiting room at the Ibiza Penitentiary and tried to serve
       the US court documents on him, but he refused service and refused to sign the
       summons. I informed him that I would leave a copy of the US court documents to
       the Penitentiary’s public officer and at the Ibiza’s court at his disposal.


   4. On November 27, 2019 the court clerk of the Central Court in Ibiza attended the Ibiza
       Penitentiary (“Centro Penitenciario de Ibiza”) to serve the US court papers on Mr.
       ABELLAN. Mr. ABELLAN refused service again, and the court clerk informed him
       that the service was valid despite his refusal (article 161.2 of the CPA).


   5. In compliance with article 161.2 of the CPA, a copy of the US court papers are at
       Mr. ABELLAN’s disposal at the Ibiza Central Court.


According to the above, I understand that the service on Mr. FRANCISCO ABELLAN
VILLENA complied with all the applicable provisions of the CPA and, as informed by the
court clerk of the Ibiza Central Court to Mr. ABELLAN the US court documents were
validly served on him.


In witness whereof, I hereby sign this statement in Ibiza, on January 17, 2020.




__________________________
Rafael Ros Fernández
Ibiza Court Agent
